DETAILED ACTION
First Page of Pre-Grant Publication

    PNG
    media_image1.png
    785
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    647
    media_image2.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 and 60, drawn to a WASTEWATER MANAGEMENT SYSTEM, classified in class Y01T, subclass 37/86196
II.	Claim 14, drawn to a METHOD OF MANAGING A WASTEWATER MANAGEMENT SYSTEM, classified in class C02F, subclass 1/001.
III.	Claims 49-53, drawn to a TOILET SUBSYSTEM, classified in class E03D, subclass 9/10.





with traverse is again acknowledged:

    PNG
    media_image3.png
    590
    840
    media_image3.png
    Greyscale

The Restriction Requirement with respect to Claim 14 is WITHDRAWN.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64,65 and 69-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claims 64 and 65, a “further” conduit in is now specified, while none is specified in claim 1 from which it depends, thus, lacking antecedent basis to get to a “further” conduit as specified. In claim 14, “the control sub-system”  still lacks clear positive antecedent basis.  In claims 69 and 71, the recitation, “the at least one valve,” lacks clear positive antecedent basis in claim 1 from which it depends, in view of the amendments made to claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,14,61,62 and 64-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“a first valve between the grey water tank and the filter” added to claim 1 by the Amendment of September 8, 2021, does not enjoy clear positive antecedent basis in the originally filed disclosure, but constitutes prohibited new matter. There is no disclosure of any such valve. Contrary to the Remarks submitted with the Amendment of September 8, 2021, the structure identified using reference numeral 32 is a pump, and not a valve.
Claims 1,14, 61,62 and 64-72  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Details of the “valve(s)” specified in claim 1, the only independent claim in the case, are considered essential to practicing (e.g., making, using, etc.) the claimed invention, but are not disclosed. The subcomponent parts of the structures depicted in Figures 10 and 11 (with the exception of “filter 62” and “three-way valve 26A) are not labeled, nor discussed in the specification. It is not clear how “filter 62” works or interrelates with the components called-out in the claims to accomplish the specified functions. It is unclear what the unlabeled, undiscussed subcomponent parts of “filter 62” are, or how they structurally interrelate to one and other to function as a filter.

    PNG
    media_image4.png
    465
    569
    media_image4.png
    Greyscale

Applicants will undoubtedly point to Fig. 1 or specifically, to the portion of Fig. 1 reproduced below, and assert that it teaches what is needed to comply with the enablement requirement. It does not. One of ordinary skill in the art would not be able to practice the invention to accomplish the functions of the claims in view of the instant disclosure without undue experimentation.

    PNG
    media_image5.png
    325
    586
    media_image5.png
    Greyscale


There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112  is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Failure to disclose other methods by which the claimed invention may be made does not render a claim invalid under 35 U.S.C. 112. Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533, 3 USPQ2d 1737, 1743 (Fed. Cir. 1987), cert. denied, 484 U.S. 954 (1987).
Naturally, for unstable and transitory chemical intermediates, the "how to make" requirement does not require that the applicant teach how to make the claimed product in stable, permanent or isolatable form. In re Breslow, 616 F.2d 516, 521, 205 USPQ 221, 226 (CCPA 1980).

The court in In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971), made clear that if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available. The same can be said if certain chemicals are required to make a compound or practice a chemical process. In re Howarth, 654 F.2d 103, 105, 210 USPQ 689, 691 (CCPA 1981).
If a statement of utility in the specification contains within it a connotation of how to use, and/or the art recognizes that standard modes of administration are known and contemplated, 35 U.S.C. 112  is satisfied. In re Johnson, 282 F.2d 370, 373, 127 USPQ 216, 219 (CCPA 1960); In re Hitchings, 342 F.2d 80, 87, 144 USPQ 637, 643 (CCPA 1965); see also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995).
For example, it is not necessary to specify the dosage or method of use if it is known to one skilled in the art that such information could be obtained without undue experimentation. If one skilled in the art, based on knowledge of compounds having similar physiological or biological activity, would be able to discern an appropriate dosage or method of use without undue experimentation, this would be sufficient to satisfy 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. The applicant need 
When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use).
In contrast, when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use. If multiple uses for claimed compounds or compositions are disclosed in the application, then an enablement rejection must include an explanation, sufficiently supported by the evidence, why the specification fails to enable each disclosed use. In other words, if any use is enabled when multiple uses are disclosed, the application is enabling for the claimed invention.
While the Wands case involved the unpredictable chemical arts, the analysis is applicable here. Considering the Wands Factors, an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function. The claims now before the Office are directed to a system which is comprised several component parts including two valves, only one of which has basis in the originally filed disclosure. A fairly sophisticated combination of valves, a filter and plumbing connections would be required to accomplish the functions stated in the claims. This disclosure is not an enabling disclosure because the specification did not 
Applicant has given almost no direction as to how to make the valve/filter that would enable one to practice the invention, which previously broadly specified “at least one valve” when a sophisticated multi-port filter/valve combination appears in Figure 11 with almost no description:

    PNG
    media_image6.png
    146
    811
    media_image6.png
    Greyscale

While the plumbing arts are fairly predictable, the absence of more disclosure or working examples, drawn to the details of this invention which purports to advance the state of the art, renders this disclosure non-enabled, as one of ordinary skill in the art would not be able to make or use this invention without undue experimentation.
Response to Arguments
Applicants have asserted:
Rather, as is clear from the specification reproduced above, the present teachings may use any form of valve that can be electronically or manually commanded to open and close to accomplish desired flow within the system. Valves, including one-way valves and three- way valves are very well known in the art. For these reasons, Applicant must disagree with the Examiner's conclusion that "one of ordinary skill in the art would not be able to practice the invention to accomplish the functions of the claims without undue experimentation". In this regard, the drawings and specification clearly identify valves 32 and 26A, for example, and make clear that any well-known valves may be used. Clearly, one skilled in the art would be readily able to select a first valve to selectively control flow between the grey water tank and the filter, and a second valve to selectively control flow from the filter either back to the grey water tank or to the black What is new here is a system that can selectively route fluid as described. Insofar as the claims are concerned, the valves can be conventional and do not require any undue experimentation.

Unfortunately, this argument relies on the erroneous premise that the structure identified by reference numeral 32 in the Specification is a valve. It is not. Moreover, all reference to any type of selective routing appears to have been deleted from the claims.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Mr. Walter Griffin can be reached at (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776